Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received on 05/23/2022.  Claims 1-18 remain pending, of which claims 1 and 10 are independent.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 5-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10410272 (“Johnson”) in view of U.S. Patent Application Publication No. 2013/0073392 (“Allen”) and U.S. Patent Application Publication No. 2018/0341937 (“Kim”).
Regarding claim 1, JOHNSON teaches a method of providing a notification in an electronic device (onscreen notifications provided to users via a GUI on a mobile device, see e.g. FIGs. 2-6, with examples provide at column 2 line 20 onwards), the method comprising: 
providing, in a foreground view of a display, content of an application of which a view is switchable from the foreground view to a background view (the framework as contemplated clearly provides for active and background delineations for the applications provided thereon the mobile device, see e.g. column 6 lines 28-58, column 10 lines 61-63, and column 18 line 60 – column 19 line 8, and where the cited portions make clear that various applications can be made to transition to foreground/background in this framework, e.g. presumably at a user’s discretion when they select to engage with a different application but clearly also when a different application has become most recently activated/selected and thereby feasibly transitioning to a foreground display context, and where the app icons shown in the device home screen of FIGs. 2-6 are essentially selectable icons for other apps that aren’t the taught “the buyer app” and are therefore apps that one of ordinary skill in the art would understand to be selectable for launch from the depicted screen, and may constitute for example “an app store or online shopping application” per column 9 lines 54-59 and column 24 lines 8-16, which would necessarily feature “content”, e.g. things that a user can purchase, when the user feasibly decides to launch the corresponding app); 
detecting one or more user activities related to the application (the user of the mobile device may purchase/order items from a merchant/retailer, such that a purchase/transaction history is logged and maintained for the user (column 2 lines 9-14, column 4 line 52), and feasibly the user’s purchases as logged are made at a point or sale terminal or via a “buyer application” (column 6 line 4 - column 7 line 9, for example), and regardless of whether the purchase is made in-person at a POS terminal or via a buyer application, it follows that the user’s purchases when logged are necessarily subject to a detecting step in relation to the recommendation framework taught therein and would be considered related to the buyer application when made using the buyer application for example); 
determining at least one future event related to the one or more user activities related to the application and detecting an occurrence of the at least one future event (column 2 line 9 – column 3 line 4 discussing the learning of user patterns, e.g. such as what the user eats/drinks/orders on what day and at what time or even where, such the taught recommendation service provider makes recommendations to the user such that these anticipated orders can be made on the user’s behalf and perhaps even ahead of time  and perhaps even as a function of where the user may be presently located per column 4 top paragraph (i.e., the determination and/or prediction of a “future event” for the user, as determined based on the specific user’s patterns as learned, and feasibly the recognition that a time or location criteria is met to function as a trigger for making the recommendation), and when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and where as discussed in relation to the limitation just prior the activities and transactions may be performed via the buyer application (column 6 line 4 – column 7 line 9) and are therefore “related to the application”).

As discussed above, Johnson contemplates a device framework in which a user’s patterns can be learned and used to predict a future event or the like, e.g. for the user’s benefit, and accordingly a recommendation can be provided to the user via an overlay or pop-up window as discussed per column 18 line 60 – column 19 line 8.  Applicants’ amended claim further recites the limitations and rendering and displaying one or more notifications related to the at least one future event related to the one or more user activities related to the application in the foreground view in response to switching the content of the application from the foreground view to the background view.  
As a first matter, and upon reconsideration by the Examiner, the limitation addressed just above, as recited within the context of a method claim, is a contingent limitation, see e.g. MPEP 2111.04 (II).  That is to say, if the switching (passively mentioned here as a contingency) is never practiced, then the explicit rendering and displaying … steps/limitation is never required.  The aforementioned discussion found in the MPEP clarifies the PTAB’s holding in Ex parte Schulhauser that, “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" … Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.”  To properly limit the method claim addressed here, as Applicants appear to intend, the Examiner recommends Applicants include an active recitation of the switching which serves as a contingency for the explicit rendering and displaying … limitation addressed just above in bold, in which case the method claim will then unequivocally require the rendering and displaying … limitations.  The Examine advises Applicants to give this serious consideration, particularly since Applicants’ arguments as recently filed to overcome the cited prior art do relate in significant part to this limitation.
Having said that, the Examiner will still address the limitation here for the sake of addressing claim 10, i.e. an apparatus claim which includes the same/similar recitations as claim 1 addressed here, and for which the claim interpretation of the limitation mandates the Examiner’s consideration of the limitation since the apparatus presumably features the requisite structure for performing the contingent limitation (see again the section of the MPEP cited just above):
Per JOHNSON as previously-cited and as addressed above: when Johnson’s overlay/pop-up recommendation per Johnson is triggered, there is necessarily a switch of what is foreground and what is background.  That is to say, a change in Z-order, as understood in the state of the art, is involved by Johnson’s framework.  If understood that way, perhaps Johnson can be read to further teach the additional limitations for rendering and displaying … in response to switching the content of the application from the foreground view to the background view.  
To the extent that Johnson alone is not sufficient, the Examiner further relies upon ALLEN and KIM to teach what Johnson may otherwise lack.
Allen teaches: per [0023], [0097] and [0107], that promotions, ads, suggestions/recommendations may be determined, e.g. via a pop-up window among a variety of other communication mechanisms, and per [0097] the aforementioned may be for a particular user based on that user’s information, e.g. purchase history among a variety of other criteria
Kim teaches: [0354] teaching a payment aspect for an online purchase/transaction, e.g. made via an application, and where selectively notification may be delivered via a pop-up when the associated application is in the background and may otherwise be presented onscreen when in the foreground.

Johnson, Allen, and Kim relate to the management of online notifications in a multi-application operation context for a computing device.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Allen and Kim’s presentation aspects of notifications that can delineate between foreground and background with Johnson’s framework, with a reasonable expectation of success, such that a user can be provided application notifications regardless of whether the application is in the foreground or background and hence there is no gap in notification aspect that would deprive the user of a valuable/desired promotion/offer communication.

Regarding claim 2, Johnson in view of Allen and Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein each of the one or more notifications is viewable as a pop-up while the content of the application is viewable in the background behind the one or more notifications (Johnson: when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Johnson in view of Allen and Kim teaches the method of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein each of the one or more notifications is viewable as overlaid on the content of the application viewable in the background view (Johnson: when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Johnson in view of Allen and Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the application is an e-commerce application, the one or more user activities are associated with searching discounted price on an item provided in the e-commerce application, and wherein the one or more notifications are related to a statement of the discounted price on the item or a discount coupon on the item (Johnson: column 1 line 58 – column 3 line 4 discussing the linking of buyers with sellers, e.g. part of which involves a “buyer application” per column 6 line 5, the discussion of which explicitly includes how the buyer application features “electronic payment capability” (i.e., “an e-commerce application” is clearly included in the framework)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Johnson in view of Allen and Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the detecting of the one or more user activities related to the application comprises detecting one or more user activities of accessing the content provided by the application (Johnson: the user of the mobile device may purchase/order items from a merchant/retailer, such that a purchase/transaction history is logged and maintained for the user (column 2 lines 9-14, column 4 line 52), and feasibly the user’s purchases as logged are made at a point or sale terminal or via a “buyer application” (column 6 line 4 - column 7 line 9, for example), and it follows that the user’s purchases when made via the buyer application necessarily involves accessing content, e.g. the way a user making an online purchase is viewing/navigating among a menu/catalog of purchasable selections for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Johnson in view of Allen and Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the displaying of the one or more notifications related to the at least one future event comprises displaying the one or more notifications in a second application (Johnson: column 6 lines 45 onwards discussing a situation where instead of the buyer application providing the notification, the notification may be provided instead by the mobile device operating system).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Johnson in view of Allen and Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitation wherein the future event is determined by detecting an intent of a user derivable with the user activities related to accessing of content of the application (Johnson: column 3 lines 52 onwards through column 4 line 20, discussing inferences made about the buyer/user (e.g., diet, sick, travel), that can then go towards altering the determinism of recommendations in a way that departs from the usual recommendations that are more firmly tied to regular/recurring patterns established by/for the user).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a processor which is further taught per Johnson’s column 18 line 10 for example.

Regarding claim 11, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 12, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 15, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 16, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 18, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.  


8. 	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Allen and Kim and further in view of U.S. Patent Application Publication No. 2014/0180817 (“Zilkha”).

Regarding claim 4, Johnson in view of Allen and Kim teach the method of claim 1, as discussed above.  The aforementioned references do not teach the additional limitations wherein the displaying of the one or more notifications related to the at least one future event is performed in response to an occurrence of a notification activating event which comprises at least one of switching the electronic device from a sleep mode to an active mode, or activating the electronic device by inputting a password or unlocking the electronic device.  Rather, the Examiner relies upon ZILKHA to teach what Johnson, Allen, and Kim, see e.g. Zilkha’s [0123] discussing how offer discovery and presentation is conditioned on after a user interacts with their device, and specifically when the user wakes their device from a sleep state.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.  


9.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Allen and Kim and further in view of U.S. Patent Application Publication No. 2016/0062732 (“Jaygar”).
Regarding claim 8, Johnson in view of Allen and Kim teaches the method of claim 7, as discussed above.  Johnson and the other cited prior art references do not teach a use case where the pertinent applications are as recited in the further limitation wherein the application is a chat application and the notification is linked to a booking application as the second application by analyzing chats communicated in the chat application.  Rather, the Examiner relies upon JAYGAR to teach what Johnson and the other references may otherwise lack, see e.g. Jaygar’s FIGs. 11-12 teaching examples where a user’s chat experience is monitored for extractable context such that the context can then drive use of a second application to essentially make a reservation. 
Johnson and Jaygar relate to notification delivery management in a multiple application framework.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art to extend Johnson’s recommendation framework as taught to the use cases contemplated per Jaygar, which is a similar/comparable framework that recommends actions for a user based on monitoring/context, with a reasonable expectation of success, such that the features that are helpful in Johnson’s recommendation and notification framework are made available to a wider range of use cases, e.g. such as the additional ones contemplated by Jaygar for example.

Regarding claim 17, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.  


Response to Arguments
10.	Applicants’ arguments with respect to amended claims have been carefully considered but are respectfully moot in view of the grounds of rejection presented here and as necessitated by amendments.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0124548 Bolla
US 2012/0245971 Reichman
US 2012/0004943 Reichman
US 2013/0006848 Kuttuva
US 2011/0167383 Schuller
US 2016/0189316 Lenahan

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174